


Exhibit 10.5(b)










January 20, 2015




Jonathan Z. Cohen
Resource America, Inc.
1 Crescent Drive, Suite 203
Navy Yard
Pennsylvania, PA 19112




Dear Jonathan:


Several employment agreements of Resource America, Inc. (“Company”) officers
provide for payments upon the executive’s death. In order to control and manage
its contingent liabilities and reduce costs, the Company has decided that it is
currently in the best interests of the Company to arrange for the purchase of
life insurance policies on the officers’ lives, instead of self-funding death
benefits.


Pursuant to the amended and restated employment agreement dated as of December
29, 2008 (the “Agreement”) between you and the Company, in the event of
termination of your employment with the Company by reason of your death, the
Company is obligated to pay to your estate an amount equal to three times your
Average Compensation as defined in the Agreement.  As of December 31, 2013, that
death benefit was estimated by the Company to be $10,099,966.
 
In order to implement the death benefit under the Agreement, the Company is
arranging the purchase of a $10 million life insurance policy (the “Policy”),
which will be owned by you or through a trust for the benefit of your heirs. The
Company intends to pay the premiums on the Policy during the term of your
employment with the Company. If it does so, then you will be required to waive,
on behalf of your estate, heirs and assigns, the death benefit under the
Agreement. 
 
Accordingly, by signing this letter, you agree to irrevocably waive, on behalf
of yourself and your estate, heirs and assigns, any and all right to receive the
death benefit under the Agreement, if, and so long as, the Company pays the
premiums on the Policy.  You (or a trust for the benefit of your heirs) will be
the owner of the Policy and upon termination of your employment with the Company
or if the Company ceases to make payment on the Policy, you (or such trust) will
bear all subsequent responsibility for payment of the premiums, if you choose to
maintain the Policy.  You confirm that you further understand and agree that the
Company will report the amounts paid for premiums it pays on the Policy as
income to you on Form W-2.










--------------------------------------------------------------------------------










This letter is not an amendment to the Agreement, but rather a waiver of rights
thereunder conditioned upon certain actions by the Company.


RESOURCE AMERICA, INC.


By /s/ Jeffrey F. Brotman
Name: Jeffrey F. Brotman
Title: Executive Vice President


AGREED AND ACCEPTED:




/s/ Jonathan Z. Cohen
Jonathan Z. Cohen


Date: 1/20/15        








